Case 1:19-cv-00689-NRB Document 35-18 Filed 04/22/19 Page 1 of 2

EXHIBIT 0

19 age 2Don

. _ - P
qYSM¥zowc. No. 14 Biography-MoxReporis RE IvE NYSCEF: 11/30/201£

Biography

Richard Pearson focuses on special situations investing in the US and in China. l\/|r. Pearson was previously a
Director in Equity Capital l\/larl<ets, lnvestment Banking for a top tier global investment bank and was based out of
New York, Hong Kong and London. During that time he successfully raised over $30 billion for publicly listed
companies in the US, Europe and Asia via equity, convertible bond and derivative transactions His industry focus

was on healthcare/ biotech, technology and industrial companiesl

l\/lr. Pearson has had over 100 articles published in various venues, discussing due diligence issues in publicly traded

equities.

l\/lr. Pearson graduated Magna cum Laude with a degree in Finance from the University of Southern California, and
also attended Peking University in Beijing. He has formally studied l\/landarin for over 8 years and has over 20 years

of on the ground experience in China.

He currently divides his time between the US and China depending on the requirements of various due diligence

projects.

